     Case 2:20-cv-01474-KJD-BNW Document 8 Filed 11/16/20 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7   STEVEN ERIC GOULD,                                      Case No. 2:20-CV-1474-KJD-BNW
 8                                              Plaintiff,                      ORDER
 9           v.
10   UNITED STATES,
11                                           Defendant.
12          Before the Court for consideration is the Report and Recommendation (#7) of Magistrate
13   Judge Brenda Weksler entered September 16, 2020, recommending that Plaintiff’s action be
14   dismissed without prejudice for failure to file an application to proceed in forma pauperis or to
15   pay the filing fee. Though the time for doing so has passed, Plaintiff has failed to file any
16   objections to the Report and Recommendation, to file an IFP or to pay the filing fee.
17          The Court has conducted a de novo review of the record in this case in accordance with
18   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
19   Recommendation (#7) of the United States Magistrate Judge entered September 16, 2020, should
20   be ADOPTED and AFFIRMED.
21          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
22   Recommendation (#7) entered September 16, 2020, are ADOPTED and AFFIRMED;
23          IT IS FURTHER ORDERED that Plaintiff’s action is DISMISSED without prejudice.
24          DATED this 16TH day of November 2020.
25
26                                                                 ______________________________
                                                                        The Honorable Kent J. Dawson
27                                                                         United States District Judge
28
